Title: To James Madison from John Gavino, 1 January 1808
From: Gavino, John
To: Madison, James



Sir
Gibraltar 1st: January 1808

I beg leave to referr to what I had the honour of adressing you pr No: 48 on the 29: Ulto: which being kept back for want of a fair wind, will now go with this.  Since then a Number of our Merchant Vessels have put into this Port, some on account the Communication made by British Ships of Warr that Algiers were Capturing our Trade; this would have been stopd before now had we had an Easterly wind as I imediately wrote Admiral Purvise of our differences with that Regency being Settled.  Others put in on account the warning given them by the British Ships of Warr in Conformity to His Brit: Majys: order in Council of the 11: November last, how soon they can be furnished with the required Certificate, and Extend their Protests will proceed.
We have had a severe Gale of Wind from S.W. Yesterday at Night when the Schooner Atalanta of Duxbury, Silvanus Smith Master in Ballast from Bristol for Alicante went on shore under the Walls.  The Crew is saved.  I have the honour to be with respect, Sir Your obedt: and huml. servt.

John Gavino

